Case 0:19-cv-62562-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 1 of 11



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. ______________


  LEDVIN ALARCON,

        Plaintiff,

        vs.

  J & J, INC. d/b/a EAGLE PAINTING, a Florida corporation,
  and JOHN H. FIELD, individually,

        Defendants.
  _____________________________________________________/

                                    COMPLAINT

        Ledvin Alarcon (“Alarcon” or “Plaintiff”) hereby sues J & J, Inc. d/b/a

  Eagle Painting (“Eagle Painting”), and John H. Field (“John”) (collectively

  “Defendants”), and alleges as follows:

                                   Introduction

        1.     This is an action by Plaintiff against Defendants for retaliation

  pursuant to the anti-retaliation provisions within the Fair Labor Standards Act

  (“FLSA”).

        2.     Plaintiff seeks damages, reasonable attorneys’ fee and costs, and

  all other remedies allowable by law.

                         Parties, Jurisdiction and Venue

        3.     Eagle Painting is a Florida corporation with its principal place of

  business in Broward County, Florida.
Case 0:19-cv-62562-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 2 of 11



        4.     John is over the age of eighteen, a resident of Broward County, and

  is otherwise sui juris.

        5.     At all times material, John was and is an owner and operator of

  Eagle Painting.

        6.     During the relevant period, Plaintiff performed work for Defendants

  in Broward County, Florida.

        7.     Venue is proper in this Court because Defendants transact

  business in this District, Defendants maintain a principal place of business in

  this District, Defendants employed Plaintiff in this District, and the claims

  arose within this Circuit.

     A. Defendants’ Business

        8.     Defendants         operate       a   residential        and     commercial        painting

  company and continue to do so up to and through the filing of this instant

  action.

        9.     Eagle Painting’s annual volume of sales or business exceeded

  $500,000 annually for every relevant year.

        10.    At all relevant times, Defendants employed two or more employees,

  including Plaintiff, that customarily, continually, and regularly handled goods

  and materials that i) were purchased from a person or entity outside the state

  of Florida and/or ii) were purchased in Florida but had previously traveled

  through interstate commerce.

        11.    Upon information and belief, Defendants obtained and solicited

  funds from non-Florida sources, accepted funds from non-Florida sources,

  2|Page                         PERERA BARNHART ALEMAN
               12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-62562-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 3 of 11



  used telephonic transmissions going over state lines to do its business,

  transmitted funds outside the State of Florida, used electronic means to

  market and run their business in a way that was not limited to Florida, and

  otherwise regularly engaged in interstate commerce during the relevant period.

          12.   Defendants, upon information and belief, accept credit card

  payments, wire transfers, and other forms of payments that are made or

  processed outside the state of Florida.

          13.   Defendants are employers engaged in interstate commerce and

  subject to the FLSA.

     B. Defendants’ Employment Of Plaintiff.

          14.   Alarcon began working for Defendants in approximately 2005.

          15.   Alarcon ceased working for Defendants in or around November

  2018.

          16.   Alarcon worked as a Painter during his entire tenure at Eagle

  Painting

          17.   During the relevant period, Alarcon was controlled by Defendants.

          18.   During the relevant period, Defendants set Alarcon’s schedule.

          19.   During the relevant period, Alarcon reported to John.

          20.   Defendants provided tools, materials, and supplies to be used by

  Alarcon when performing work for Defendants.

          21.   Alarcon was issued uniforms by Defendants.

     C. John’s Intimidation Of Plaintiff



  3|Page                          PERERA BARNHART ALEMAN
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-62562-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 4 of 11



        22.   During his employment with Defendants, John would push

  workers, including Alarcon, to their physical and mental limits.

        23.   John would incessantly insist on more and more work from

  Alarcon and other painters.

        24.   John would become irate if he would observe Alarcon and other

  Painters drink water on the job.

        25.   John would also get upset if Alarcon or other Painters used the

  restroom.

        26.   John further claimed that Painters would be “stealing money” from

  him by drinking water or going to the bathroom.

        27.   John would intimidate Spanish speakers in the workplace by

  stating that everyone should speak English in the United States.

        28.   John would also turn off Spanish music played by Painters.

        29.   After he ceased working for Defendants, Alarcon put Defendants

  on notice of impending overtime claims under the Fair Labor Standards Act.

        30.   Thereafter, Alarcon began to receive telephone calls from John.

        31.   Alarcon also received a call from Janet Field, a co-owner of Eagle

  Painting.

        32.   During the call, Janet told Alarcon not to disclose the existence of

  cash payments to the Department of Labor who had previously conducted its

  own investigation of Defendants pay practices.

        33.   Janet “reminded” Alarcon that he had not filed tax returns (a

  statement that was nonetheless not true).

  4|Page                        PERERA BARNHART ALEMAN
              12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-62562-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 5 of 11



        34.     After the filing of his overtime Complaint with this Honorable Court

  (the “Federal Overtime Action”), Alarcon and co-plaintiff Jose Garcia (“Garcia”)

  began to receive additional calls from John.

        35.     In connection with the Federal Overtime Action, Alarcon and

  Garcia’s process server attempted, on at least two (2) occasions, to serve John

  with the Federal Overtime Action’s Complaint at their residence prior to March

  27, 2019. After at least one of the attempts, Alarcon received a missed call from

  John. The call was made on March 24, 2019.

        36.     Defendants were served with the Federal Overtime Action’s

  Complaint at 11:00 AM on March 27, 2019. Within a few hours after being

  served with the Complaint in the Federal Overtime Action, John called Garcia’s

  cell phone.

        37.     Thereafter, John called Alarcon on April 1, 2019.

        38.     Alarcon and Garcia filed their Statement of Claim in the Federal

  Overtime Action on April 8, 2019.

        39.     Both Garcia and Alarcon received missed calls from John after the

  Statement of Claim was filed.

        40.     Alarcon attend a Settlement Conference as part of the Federal

  Overtime Action. While in the courtroom, John would scowl at Alarcon and

  Garcia.

        41.     Defendants deposed both Alarcon and Garcia on October 2, 2019

  as part of the Federal Overtime Action.



  5|Page                          PERERA BARNHART ALEMAN
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-62562-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 6 of 11



        42.    Minutes after Alarcon’s deposition concluded, John approached

  Alarcon and called him a “pussy.”

        43.    Alarcon exited the conference room in which the deposition

  occurred and waited for his lawyer in the lobby/reception area of Defendants’

  counsel’s office.

        44.    Janet observed John’s erratic behavior and his clear intent to

  confront Alarcon and Garcia in the lobby/reception area.

        45.    Janet pled for John not to go outside to the lobby/reception area

  and tried to restrain him.

        46.    Janet was not successful.

        47.    John exited the conference room and made direct, unwanted

  physical contact with Alarcon.

        48.    John also called Alarcon and Garcia “evil.”

        49.    This was not the first time John made derogatory comments about

  Alarcon and Garcia.

        50.    During his deposition in the Federal Overtime Action, John

  referred to Alarcon and Garcia as “disgusting.”

        51.    John also asked if Alarcon and Garcia were too “cowardly or

  unmanly” to speak with him.

        52.    On October 4, 2019, Alarcon, through his counsel, notified

  Defendants that he was exploring a post-employment retaliation claim against

  Defendants in light of their historical conduct.



  6|Page                         PERERA BARNHART ALEMAN
               12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-62562-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 7 of 11



        53.      On October 8, 2019—six (6) days after Alarcon’s deposition and

  four (4) days after being informed of a potential retaliation claim—Defendants

  provided, in the Federal Overtime Action, a “Notice of Serving Non-Party”

  indicating that a subpoena had been sent to an entity Alarcon currently render

  services for (Painting Express) (hereinafter, the “Retaliatory Subpoena”).

        54.      The Notice provided that the Retaliatory Subpoena had already

  been “sent . . . out for service,” thereby depriving Alarcon from an opportunity to

  object to the Retaliatory Subpoena and ensure that Painting Express was not

  informed of the overtime lawsuit.

        55.      The Retaliatory Subpoena was sent out without prior notice as

  reprisal for Plaintiffs’ claims and deposition testimony.

        56.      The Retaliatory Subpoena sought information that is entirely

  irrelevant to the Federal Overtime Action.

        57.      The purpose of the Retaliatory Subpoena was to jeopardize

  Alarcon’s current manner of making a living.

                                   COUNT I
                    UNLAWFUL RETALIATION BY EAGLE PAINTING
                       UNDER THE FAIR LABOR STANDARDS

        58.      Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 57 above as if fully set forth herein.

        59.      Plaintiff engaged in various instances of protected activity prior to

  the filing of this lawsuit, including:

        •     Advising Defendants of his entitlement to unpaid wages before the

              Federal Overtime Action was filed;

  7|Page                           PERERA BARNHART ALEMAN
                 12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-62562-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 8 of 11



        •     Filing the Federal Overtime Action;

        •     Participating in the Federal Overtime Action’s litigation; and

        •     Testifying during his deposition regarding his work hours and unpaid

              overtime.

        60.      Eagle Painting, through John, retaliated against Plaintiff for

  engaging in such protected activity.

        61.      Defendants’ retaliatory conduct is intended to chill Plaintiff’s

  willingness to continue to enforce his rights under the FLSA.

        62.      Reasonable workers would naturally be dissuaded from continuing

  to support an FLSA lawsuit when faced with the retaliatory conduct

  Defendants have engaged in.

        63.      Plaintiff has suffered mental and emotional distress because of

  Defendants’ retaliatory conduct.

        WHEREFORE, Plaintiff respectfully requests that the Court:

        a.       Enter judgment for Plaintiff against Eagle Painting under the FLSA;

        b.       Award Plaintiff actual damages;

        c.       Award Plaintiff liquidated damages;

        d.       Award Plaintiff compensatory damages for mental and emotional

  distress;

        e.       Award Plaintiff his attorneys’ fees and costs;

        f.       Award Plaintiff all recoverable interest; and

        g.       Award any other relief this Honorable Court deems just and

  proper.
  8|Page                           PERERA BARNHART ALEMAN
                 12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-62562-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 9 of 11




                                    COUNT II
                        UNLAWFUL RETALIATION BY JOHN FIELD
                         UNDER THE FAIR LABOR STANDARDS

        64.      Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 57 above as if fully set forth herein.

        65.      John is an employer under the FLSA.

        66.      John is an owner of Eagle Painting and was so during the relevant

  period and during the litigation of the Federal Overtime Action.

        67.      John controls the day-to-day operations of Eagle Painting and did

  so during the relevant period and during the litigation of the Federal Overtime

  Action.

        68.      Plaintiff engaged in various instances of protected activity prior to

  the filing of this lawsuit, including:

        •     Advising Defendants of his entitlement to unpaid wages before the

              Federal Overtime Action was filed;

        •     Filing the Federal Overtime Action;

        •     Participating in the Federal Overtime Action’s litigation; and

        •     Testifying during his deposition regarding his work hours and unpaid

              overtime.

        69.      Eagle Painting, through John, retaliated against Plaintiff for

  engaging in such protected activity.

        70.      Defendant’s retaliatory conduct is intended to chill Plaintiff’s

  willingness to continue to enforce his rights under the FLSA.

  9|Page                           PERERA BARNHART ALEMAN
                 12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-62562-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 10 of 11



            71.   Reasonable workers would naturally be dissuaded from continuing

   to support an FLSA lawsuit when faced with the retaliatory conduct Defendant

   has engaged in.

            72.   Plaintiff has suffered mental and emotional distress because of

   Defendant’s retaliatory conduct.

            WHEREFORE, Plaintiff respectfully requests that the Court:

            a.    Enter judgment for Plaintiff against John under the FLSA;

            b.    Award Plaintiff actual damages;

            c.    Award Plaintiff liquidated damages;

            d.    Award Plaintiff compensatory damages for mental and emotional

   distress;

            e.    Award Plaintiff his attorneys’ fees and costs;

            f.    Award Plaintiff all recoverable interest; and

            g.    Award any other relief this Honorable Court deems just and

   proper.

                                               JURY TRIAL

            Plaintiff hereby requests a trial by jury with respect to all claims so

   triable.




   10 | P a g e                      PERERA BARNHART ALEMAN
                  12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-62562-XXXX Document 1 Entered on FLSD Docket 10/15/2019 Page 11 of 11



                                                  Respectfully submitted,

                                                  /s/ J. Freddy Perera
                                                  J. Freddy Perera, Esq.
                                                  Florida Bar No. 93625
                                                  freddy@pererabarnhart.com
                                                  Valerie Barnhart, Esq.
                                                  Florida Bar No. 88549
                                                  valerie@pererabarnhart.com
                                                  PERERA BARNHART ALEMAN
                                                  12555 Orange Drive, 2nd Floor
                                                  Davie, Florida 33330
                                                  Phone: 786.485.5232
                                                  Attorneys for Plaintiff




   11 | P a g e                      PERERA BARNHART ALEMAN
                  12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
